

FirstEnergy Solutions
Corp.                                                     EXHIBIT 10.10
FERC Electric Tariff, Original Volume No.1
Service Agreement No.5




ELECTRIC POWER SUPPLY AGREEMENT
 
Between FirstEnergy Solutions Corp., Seller
 
And Pennsylvania Power Company, Buyer
 
This Electric Power Supply Agreement (“Agreement”) dated October 31, 2005, is
made by and between FirstEnergy Solutions Corp., (“SOLUTIONS” or “Seller”), and
Pennsylvania Power Company (“Penn Power” or “Buyer”). SOLUTIONS and Penn Power
may be identified collectively as “Parties” or individually as a “Party.” This
Agreement is entered into in connection with Pennsylvania electric restructuring
legislation and is designed to provide Penn Power’s Power Supply Requirements:
 
WHEREAS, Seller has purchased: all of the electric output of nuclear generating
units of its affiliate, FirstEnergy Nuclear Generation Corp. (including the
electric output of nuclear generating units owned by others that is purchased by
FirstEnergy Nuclear Generation Corp.); all of the electric output of fossil and
pumped storage generating facilities owned or operated by its subsidiary,
FirstEnergy Generation Corp.; and power from unaffiliated companies
(collectively referred to as “Generating Resources”); and
 
WHEREAS, Seller is engaged inter alia, in the business of generating,
purchasing, and selling electric power at wholesale and retail; and
 
WHEREAS, Buyer is responsible for obtaining and delivering sufficient Capacity,
Energy, and related services necessary to meet its Provider of Last Resort
obligations under Pennsylvania law, as well as other power supply obligations
incurred by law, contract or tariff;
 
WHEREAS, Buyer desires to obtain from Seller sufficient Power to satisfy its
Power Supply Requirements to Pennsylvania customers under the rates, terms and
conditions set forth herein;
 
It is agreed as follows:
 



I.
   TERM

 
The sale and purchase of electric power pursuant to this Agreement shall begin
on January 1, 2006, or such later effective date authorized by the Federal
Energy Regulatory Commission, and shall remain in effect through December 31,
2006.
 
Issued By:   Richard H. Marsh, Senior Vice
President                                 Effective Date: January 1, 2006
Issue Date: October 31, 2005 
 
 

--------------------------------------------------------------------------------


 

II.
    SALE AND PURCHASE OF CAPACITY AND ENERGY

 
  

    A.
Seller shall make available to Buyer, Capacity and Energy sufficient to satisfy
Buyer’s Power Supply Requirements. Seller shall make such firm Capacity and
Energy available at the Delivery Points. Capacity and Energy supplied shall be
sixty-hertz, three phase alternating current. The Power Supply Requirements will
be provided in accordance with Good Utility Practice, and where applicable, the
provisions of the OATT of the Transmission Provider or any superseding tariff.
The Capacity and Energy provided by Seller will comply with all requirements for
Network Resources under the Transmission Provider OATT and Buyer’s Network
Transmission Agreements with Transmission Provider.

 

    B.
Buyer will purchase its full Power Supply Requirements from Seller during the
term of this Agreement. Buyer will receive and pay for its Power Supply
Requirements in accordance with Section IV of this Agreement. Buyer will be
responsible for obtaining all Network Transmission Service, Ancillary Services,
congestion charges, marginal transmission losses, and such other services and
administrative charges as are required and imposed by the Transmission Provider
OATT on the Buyer as a Load Serving Entity for the delivery of Capacity and
Energy at and from the Delivery Points under this Agreement.

 

    C.
Seller may purchase power from third parties in the Spot Market as necessary to
satisfy its obligations under this Agreement.

 

    D.
If Seller’s credit is adversely impacted during the term of this Agreement,
Buyer agrees to allow Seller to acquire purchased power as agent for the Buyer
where reasonably necessary to minimize supply costs under this Agreement. Buyer
will pay all of the costs associated with acquiring this Power, but Seller will
not charge Buyer any broker fee for performing this service.

 

III.
    SCHEDULING AND SYSTEM PLANNING

 

    A.
On or before November 1, 2005, Buyer will inform Seller of its initial annual
Capacity and Energy forecast for calendar year 2006. Such initial annual
forecast shall include Buyer’s Power Supply Requirements for the year, by month.
Based on Buyer’s initial annual forecast, as well as other information that may
be communicated between Buyer and Seller as necessary and appropriate for system
planning, Seller shall procure the necessary Generation Resources and develop
forecasts of Buyer’s Power Supply Requirements on a weekly, daily and hourly
basis, and shall periodically update such forecasts to reflect current
circumstances.

 

    B.
Buyer shall update its initial annual forecast of Capacity and Energy for any
change or expected change in its Power Supply Requirements that would materially
affect the forecast provided to Solutions. Buyer shall provide the updated
forecast to Solutions for any full month(s) remaining in the calendar year
within thirty days of becoming aware of the change or expected change in its
Power Supply Requirements.

 
 
Effective Date:  January 1, 2006
2

--------------------------------------------------------------------------------


 
 

    C.
Buyer is responsible for scheduling delivery of its Power Supply Requirements
with Transmission Provider in accordance with the OATT. Buyer will
simultaneously furnish its schedule to Seller and Transmission Provider. Seller
will supply Capacity and Energy to Buyer in accordance with the schedule
provided to Transmission Provider. Buyer and Seller acknowledge that Buyer’s
Power Supply Requirements may vary from the schedule provided to Transmission
Provider. Buyer agrees that it is responsible for payment of any Transmission
Provider charges incurred when actual Power Supply Requirements differ from the
schedule provided. Seller shall be responsible for payment of any Transmission
Provider charges incurred by its failure to deliver the scheduled amount of
Capacity and Energy.

 

    D.
Load Management. To minimize supply risk to the Seller hereunder, Buyer agrees
to enforce its applicable Retail Tariffs, Special Contracts, and federal tariffs
and contracts, including, but not limited to, those tariffs or contracts that
provide for curtailment or interruption of electric service, real time pricing,
or other load management devices. At Buyer’s request Seller will provide
estimates of the Spot Market price of Energy in sufficient detail for Buyer to
implement and administer its tariffs and contracts with retail customers. Any
such data furnished to Buyer shall be treated as Confidential Information.

 

 
 E.
Seller agrees to operate its Generating Resources in accordance with Good
Utility Practice, including, but not limited to the efficient and economic
dispatch of the Generating Resources. Seller will self-schedule sufficient
Generating Resources to supply Buyer’s Power Supply Requirements in accordance
with the Buyer’s delivery schedule and Transmission Provider OATT.

 

 
 F.
Buyer and Seller agree to cooperate in providing any information required by the
Transmission Provider, NERC, regional reliability council, Electric Reliability
Organization, Regional Entity or Government Authority related to service
provided under this Agreement.

 

IV.
   PRICE

 
Seller shall charge, and Buyer shall pay the following charges for Buyer’s Power
Supply Requirements. The method for calculating this amount is set forth in
Exhibit B.
 
Effective Date:  January 1, 2006
3

--------------------------------------------------------------------------------


 

    A.
Capacity and Energy Charges

 
Buyer shall pay Seller an amount up to, but not exceeding, the amount of money
that Buyer bills its retail customers who elect to receive generation service
from Buyer as generation service charges, including the retail charge for losses
billed to Buyer’s retail customers, under the Buyer’s Retail Tariffs and Special
Contracts as approved by the Pennsylvania Public Utility Commission. This amount
will be reduced for any gross receipts taxes contained in the generation service
portion of Buyer’s Retail Tariffs and Special Contracts. As soon as practicable
after the end of the month, Buyer shall provide Seller load data, metered sales,
and rates used for billing in sufficient detail for Seller to determine after
the fact, the revenues due Seller for Buyer’s Power Supply Requirements and
delivered to the applicable retail customer classes during a billing period.
Buyer and Seller will abide by all applicable Code of Conduct provisions in
exchanging this data, and such data will be considered Confidential Information
under Section VII.C of this Agreement.
 

    B.
Power Supply for Buyer’s Existing Wholesale Contracts

 
During the term of this Agreement, Seller will supply sufficient Capacity and
Energy to fulfill Power supply obligations under Buyer’s wholesale contracts in
effect on January 1, 2006. Buyer is responsible for scheduling and delivery of
Power under such wholesale contracts, as well as payment of any charges imposed
by the Transmission Provider for delivery of Power under the wholesale
contracts. Buyer will pay Seller the amount billed by Buyer under its wholesale
contracts for Power supply, including, but not limited to, charges for demand
Capacity, Energy, or reserves. As soon as practicable after the end of the
month, Buyer shall provide Seller load data, metered sales, and rates used for
billing wholesale customers in sufficient detail for Seller to determine after
the fact, the revenues due Seller for Buyer’s existing wholesale contracts.
 

    C.
Billing and Payment

 
Unless otherwise specifically agreed upon by the Parties, the calendar month
shall be the standard period for all billings and payments under this Agreement.
As soon as practicable after the end of each month, the Seller will render an
invoice to Buyer for the amounts due for Power Supply Requirements for the
preceding month. Payment shall be due and payable within ten days of receipt of
the invoice or, if such day is not a Business Day, then on the next Business
Day. Buyer will make payments by electronic funds transfer or by other mutually
agreeable method(s) to the account designated by Seller. Any amounts not paid by
the due date will be deemed delinquent and will accrue interest at the Interest
Rate until the date of payment in full.
 
Effective Date:  January 1, 2006
4

--------------------------------------------------------------------------------


 
 

    D.
Records

 
Each Party shall keep complete and accurate records of its operations under this
Agreement and shall maintain such data as may be necessary to determine the
reasonableness and accuracy of all relevant data, estimates, payments, or
invoices submitted by or to it hereunder. All records regarding this Agreement
shall be maintained for a period of three years from the date of the invoice or
payment, or such longer period as may be required by law.
 

    E.
Audit and Adjustment Rights

 
Buyer shall have the right, at its own expense and during normal business hours,
to audit the accounts and records of Seller that reasonably relate to the
provision of service under this Agreement. If the audit reveals an inaccuracy in
an invoice, the necessary adjustment in such invoice and the payments therefor
will be promptly made. No adjustment will be made for any invoice or payment
made more than one year from rendition thereof. This provision shall survive the
termination of this Agreement for a period of one year from the date of
termination for the purpose of such invoice and payment objections. To the
extent that audited information includes Confidential Information, the Buyer
shall keep all such information confidential under Section VII.C.
 

    F.
Section 205 Rights

 
The rates for service specified herein shall remain in effect for the Term of
this Agreement, and shall not be subject to change through application to the
FERC pursuant to the provisions of Section 205 of the Federal Power Act absent
the written agreement of all Parties hereto.
 

V.
    METERING

 
Generation metering shall be installed, operated and maintained in accordance
with the applicable interconnection agreements between the generator,
Transmission Owner and the Transmission Provider. Metering between balancing
areas shall be handled in accordance with the practices established b y the
Transmission Provider. Retail metering shall be provided in accordance with
applicable state law. Nothing in this Agreement requires Seller or Buyer to
install new metering facilities.
 

VI.
    NOTICES

 
All notices, requests, statements or payments shall be made as specified below.
Notices required to be in writing shall be delivered by letter, facsimile or
other documentary form. Notice by facsimile or hand delivery shall be deemed to
have been received by the close of the Business Day on which it was transmitted
or hand delivered (unless transmitted or hand delivered after close in which
case it shall be deemed received at the close of the next Business day). Notice
by overnight mail or courier shall be deemed to have been received two Business
Days after it was sent. A Party may change its addresses by providing notice of
same in accordance herewith.
 
 
 

Effective Date:  January 1, 2006
5

--------------------------------------------------------------------------------


 
NOTICES & CORRESPONDENCE:
 


To Seller:
FirstEnergy Solutions Corp.
To Buyer:
FirstEnergy Service Company
   
Director, FES Back Office
 
Vice President
   
395 Ghent Road
 
76 South Main Street
   
Akron, Ohio 44333
 
Akron, Ohio 44308
 

 
INVOICES & PAYMENTS:
 


To Seller:
FirstEnergy Solutions Corp.
To Buyer:
FirstEnergy Service Company
   
Director, FES Back Office
 
Vice President
   
395 Ghent Road
 
76 South Main Street
   
Akron, Ohio 44333
 
Akron, Ohio 44308
 

 
SCHEDULING:
 
To Seller:
FirstEnergy Solutions Corp.
To Buyer:
FirstEnergy Service Company
   
Director, FES Back Office
 
Vice President
   
395 Ghent Road
 
76 South Main Street
   
Akron, Ohio 44333
 
Akron, Ohio 44308
 




VII.  
MISCELLANEOUS

 
A.     Performance Excused
 
If either Party is rendered unable by an event of Force Majeure to carry out, in
whole or part, its obligations hereunder, then, during the pendency of such
Force Majeure, but for no longer period, the Party affected by the event shall
be relieved of its obligations insofar as they are affected by Force Majeure.
The Party affected by an event of Force Majeure shall provide the other Party
with written notice setting forth the full details thereof as soon as
practicable after the occurrence of such event and shall take all reasonable
measures to mitigate or minimize the effects of such event of Force Majeure.
Nothing in this Section requires Seller to deliver, or Buyer to receive, Power
at Delivery Points other than those Delivery Points designated under this
Agreement, or relieves Buyer of its obligation to make payment under Section IV
of this Agreement.
 
Effective Date:  January 1, 2006
6

--------------------------------------------------------------------------------


 
Force Majeure shall be defined as any cause beyond the reasonable control of,
and not the result of negligence or the lack of diligence of, the Party claiming
Force Majeure or its contractors or suppliers. It includes, without limitation,
earthquake, storm, lightning, flood, backwater caused by flood, fire, explosion,
act of the public enemy, epidemic, accident, failure of facilities, equipment or
fuel supply, acts of God, war, riot, civil disturbances, strike, labor
disturbances, labor or material shortage, national emergency, restraint by court
order or other public authority or governmental agency, interruption of
synchronous operation, or other similar or dissimilar causes beyond the control
of the Party affected, which causes such Party could not have avoided by
exercising good electric operating practice. Nothing contained herein shall be
construed to require a Party to settle any strike, lockout, work stoppage, or
other industrial disturbance or dispute in which it maybe involved or to take an
appeal from any judicial, regulatory or administrative action.
 
B.     Transfer of Title and Indemnification
 
Title and risk of loss related to the Power Supply Requirements shall transfer
to the Buyer at the Delivery Points. Seller warrants that it will deliver the
Power Supply Requirements to Buyer free and clear of all liens, security
interests, claims and encumbrances or any interest therein or thereto by any
person arising prior to the Delivery Points. Each Party shall indemnify, defend
and hold harmless the other Party from and against any claims arising from or
out of any event, circumstance, act or incident first occurring or existing
during the period when control and title to the Power Supply Requirements is
vested in the other Party.
 
C.     Confidentiality
 
Neither Party shall disclose to third parties Confidential Information obtained
from the other Party pursuant to this Agreement except in order to comply with
the requirements of FERC, NERC, Electric Reliability Organization, applicable
regional reliability council, Regional Entity, Regional Transmission
Organization, or Government Authority. Each Party shall use reasonable efforts
to prevent or limit the disclosure required to be provided to third parties.
 
D.     Further Assurances
 
Subject to the terms and conditions of this Agreement, each of the Parties
hereto will use reasonable efforts to take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and effectuate the transactions
contemplated hereby.
 
E.     Defined Terms
 
Terms not specifically defined in this Agreement shall have the meaning given in
the applicable Transmission Provider OATT.
 
Effective Date:  January 1, 2006
7

--------------------------------------------------------------------------------


 
F.     Assignment
 
Unless mutually agreed to by the Parties, no assignment, pledge, or transfer of
this Agreement shall be made by any Party without the prior written consent of
the other Party, which shall not be unreasonably withheld, provided, however,
that no prior written consent shall be required for (i) the assignment, pledge
or other transfer to another company or Affiliate in the same holding company
system as the assignor, pledgor or transferor, or (ii) the transfer, incident to
a merger or consolidation with, or transfer of all (or substantially all) of the
assets of the transferor, to another person or business entity; provided,
however, that such assignee, pledgee, transferee or acquirer of such assets or
the person with which it merges or into which it consolidates assumes in writing
all of the obligations of such Party hereunder and provided, further, that
either Party may, without the consent of the other Party (and without relieving
itself from liability hereunder), transfer, sell, pledge, encumber or assign
such Party’s rights to the accounts, revenues or proceeds hereof in connection
with any financing or other financial arrangements.
 
G.     Governing Law
 
The interpretation and performance of this Agreement shall be according to and
controlled by the laws of the Commonwealth of Pennsylvania regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws.
 
H.     Counterparts
 
This Agreement may be executed in two or more counterparts and each such
counterpart shall constitute one and the same instrument.
 
I.     Waiver
 
No waiver by a Party of any default by the other Party shall be construed as a
waiver of any other default. Any waiver shall be effective only for the
particular event for which it is issued and shall not be deemed a waiver with
respect to any subsequent performance, default or matter.
 
J.     No Third Party Beneficiaries
 
This Agreement shall not impart any rights enforceable by any third party other
than a permitted successor or assignee bound to this Agreement.
 
K.     Severability
 
Any provision declared or rendered unlawful by any applicable court of law or
regulatory agency or deemed unlawful because of a statutory change will not
otherwise affect the remaining lawful obligations that arise under this
Agreement.
 
Effective Date:  January 1, 2006
8

--------------------------------------------------------------------------------


 
L.     Construction
 
The term “including” when used in this Agreement shall be by way of example only
and shall not be considered in any way to be a limitation. The headings used
herein are for convenience and reference purposes only.
 
IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Electric Power Supply Agreement on their behalf
as of October 31, 2005.
 


FirstEnergy Solutions Corp.
Pennsylvania Power Company
                 
By ______________________________
By: _______________________________________
Senior Vice President,
FirstEnergy Solutions Corp.
Vice President, FirstEnergy Service Company

 
 
Effective Date:  January 1, 2006
9

--------------------------------------------------------------------------------


 
Exhibit A
DEFINITIONS
 
In addition to terms defined elsewhere in this Agreement, the terms listed below
are defined as follows:
 
Affiliate means, with respect to any person, any other person (other than an
individual) that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person. For
purposes of the foregoing definition, control means the direct or indirect
ownership of more than fifty percent (50%) of the outstanding capital stock or
other equity interests having ordinary voting power or ability to direct the
affairs of the affiliate.
 
Ancillary Services means all services as defined in the Transmission Provider
OATT that Buyer must obtain to deliver Capacity and Energy under this Agreement.
 
Buyer’s Network Transmission Agreements means the service agreements for Network
Integration Transmission Service and the Network Operating Agreement among the
Transmission Provider and The Cleveland Electric Illuminating Company, Ohio
Edison Company, Pennsylvania Power, and The Toledo Edison Company.
 
Buyer’s Retail Tariffs mean all retail tariffs of Pennsylvania Power Company as
approved by the Pennsylvania Public Utility Commission.
 
Buyer’s Power Supply Requirements means Capacity and Energy, necessary to meet
its Provider of Last Resort obligations under Pennsylvania law, as well as other
power supply obligations incurred by law, contract or tariff. Buyer’s Power
Supply Requirements do not include deviations in the amount of energy scheduled
and consumed under this Agreement, including, but not limited to, energy
imbalance, transmission losses, and congestion as defined in the Transmission
Provider OATT.
 
Business Day means any day on which Federal Reserve member banks in New York
City are open for business.
 
Capacity means the resource that produces electric Energy, measured in
megawatts.
 
Code of Conduct means statutes, rules, regulations, or orders issued by a
Government Authority that prohibit, restrict, or condition the exchange of
information between the regulated and competitive business operations of
Affiliates.
 
Confidential Information means any confidential, proprietary, trade secret,
critical energy infrastructure information, customer account information, or
commercially sensitive information relating to the present or planned business
of a Party that is supplied under this Agreement, and is identified as
confidential by the entity supplying the information.
 
 
 
 
Delivery Point means, where Capacity and Energy are supplied from generating
facilities owned or controlled by the Seller within the FirstEnergy Balancing
Area, the point of interconnection between the generating facility and the
transmission facilities of Transmission Owner. Delivery Point means, where
Capacity and Energy are supplied from generating facilities outside of the
FirstEnergy Balancing Area, the interface between the transmission facilities of
the adjacent balancing area and the transmission facilities of Transmission
Owner.
 
Effective Date:  January 1, 2006
10

--------------------------------------------------------------------------------


 
Electric Reliability Organization has the meaning given in Section 215(a)(2) of
the Federal Power Act.


Energy means electric energy delivered under this Agreement at three-phase,
60-hertz alternating current measured in megawatt hours.
 
FERC means The Federal Energy Regulatory Commission or its regulatory successor.
 
FirstEnergy Balancing Area means the collection of generation, transmission, and
loads within the metered boundaries of the FirstEnergy system where FirstEnergy
maintains load resource balance.


Force Majeure has the meaning given in Section VII.C.
 
Good Utility Practice means any of the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety,
and expedition. Good Utility Practice includes compliance with the standards
adopted by NERC, its applicable regional councils, an Electric Reliability
Organization or Regional Entity as approved by the FERC. Good Utility Practice
is not intended to be limited to the optimum practice, method or act to the
exclusion of all others, but rather to be acceptable practices, methods or acts,
generally accepted in the region and consistently adhered to by utilities in the
region.
 
Government Authority means any federal, state, local, municipal or other
governmental entity, authority or agency, department, board, court tribunal,
regulatory commission, or other body, whether legislative, judicial or
executive, together or individually, exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power over Buyer or Seller.
 
Interest Rate means the lesser of Prime Rate plus two percent and the maximum
lawful rate permitted by applicable law.
 
NERC means The North American Electric Reliability Council or any superceding
organization with responsibility for establishing reliability standards for the
interstate grid.
 
Power means Capacity and/or Energy.
 
 
 

Effective Date:  January 1, 2006
11

--------------------------------------------------------------------------------


 
Prime Rate means for any date, the per annum rate of interest announced from
time to time by Citibank, N.A., as its prime rate for commercial loans,
effective for such date as established from time to time by such bank.
 
Regional Entity has the meaning given in Section 215(a)(7) of the Federal Power
Act.


Regional Transmission Organization has the meaning given in Section 3(27) of the
Federal Power Act.


Special Contracts mean contracts between the Buyer and retail customers for the
sales of Power and other related services at prices that differ from the Buyer’s
Retail Tariffs.
 
Spot Market means the Day Ahead or Real Time Energy Markets administered by the
Regional Transmission Organization or any other over-the-counter Energy market
in which the transaction date of the Energy purchase is within thirty calendar
days of the last day of the delivery period specified for the purchase.
 
Transmission Owner means the entity that owns facilities used for the
transmission of Power from the Seller’s Generating Facilities.
 
Transmission Provider means the Midwest Independent Transmission System
Operator, Inc. or other utility, including Regional Transmission Organizations,
transmitting Power on behalf of Buyer to or from the Delivery Point(s) under
this Agreement.
 
Transmission Provider OATT means the Open Access Transmission Tariff, Open
Access Transmission and Energy Markets Tariff, or any other tariff of general
applicability on file at the FERC under which the Transmission Provider offers
transmission service.


Effective Date:  January 1, 2006
12

--------------------------------------------------------------------------------




Exhibit B
Total Bill Calculation


Total Bill will not exceed ∑ [g + L + WCR]
 
where:
 

 
g
=
the generation charge, expressed in total dollars, billed to Buyer’s retail
customers which elect to receive generation service from Buyer, less any gross
receipts taxes contained in the generation charge.

 

 
L
=
the retail charge for losses billed to Buyer’s retail customers which elect to
receive generation service from Buyer

 

 
WCR=
Wholesale Contract Revenues for Power supply obligations.

 
 
 
Effective Date:  January 1, 2006
13

--------------------------------------------------------------------------------

 
 